DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered. 
Response to Arguments
Applicant argues in the response filed 04/07/2022 that prior art Odermatt as modified by Roeber does not disclose the new amendments with respect to the textile is formed of first and second fibers of P4HB or copolymer thereof where the first fiber is stiffer than the second fiber, the stiffer fiber along at least one side surface of the implant is configured for self-fixation. However, Odermatt does disclose the textile can be made from a plurality of fibers comprising P4HB and some fibers can be stiffer than other based on certain treatment such as a coating, or have a certain core used in the fibers. If fibers are coated along one side of the implant, then the coated fibers would be the first stiffer fibers, and the internal / noncoated fibers can be the second fibers. Since the specific side surface or shape of the implant is not defined, whatever side the coating is applied, can be the side surface of the first fibers. Further there is not further limitations of how the fibers are self-fixated, such that stiffer fibers are configured for self-fixation. Since Odermatt does disclose retention member can be used with the fibers to self-fixate the device, the coated fibers can be configured for the self retention mechanism for self-fixation. The rejection with respect to Odermatt is made below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-37, 39, 44, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0148827 to Odermatt.
As to claim 34, Odermatt discloses a porous implant (100, in any of the embodiments of figure 3a-13b, “mesh implant” will be porous based on it being a mesh, paragraph 48, 49) comprising a textile (paragraph 48, 49) formed of first and second fibers (paragraph 70, 73 the composites structure will comprises multiple fibers) of poly-4-hydroxyburyrate or copolymer thereof (paragraph 58, 101, the base component is a textile that is formed from the poly-4-hydroxyburyrate), wherein the first fiber is stiffer than the second fibers (paragraph 77-80, 99, 100, some fibers can be coated or be embedded in a material which will increase stiffness, since the coating may not be applied to the entire base component, those that have the treatment can be the stiffer first fibers, and the ones that do not can be the second fibers), wherein the stiffer fiber is configured along at least one side surface of the textile for self-fixation (paragraph 46, 94, 112, the stiffer fiber along one side is configured for the retaining elements of paragraph 46 for self-fixation).
As to claim 35, Odermatt discloses the textile is a mesh, monofilament mesh, multifilament mesh, woven mesh, knitted mesh, braid or mesh comprising a barbed suture (paragraph 48, 49).
As to claim 36, Odermatt discloses self-fixating configured stiffer fiber along at least one side surface of the textile comprises or more of the following: barbs, fleece, microgrips, hooks, anchoring devices, and self- fixation tips (at least the retaining elements in paragraph 46, 94, 11). The fiber is configured for a self-fixation element of a barbs, fleece, microgrips, hooks, anchoring devices, and self- fixation tips.
As to claim 37, Odermatt discloses the self-fixating configured stiffer fiber is on two sides the textile (figure 13c, paragraph 77-80, 99, 100). The fiber is configured to be on given two sides of the textile. As seen in figure 13c, the self-fixation elements are on two lateral proximally facing sides. 
As to claim 39, with the device of Odermatt and Roeber above, Odermatt discloses the self-fixating configured stiffer fiber includes a plurality of tissue engaging barbs (paragraph 102, 111, 112, figure 12, paragraph 221).
As to claim 44,  Odermatt discloses the implant further comprises one or more of the following: plasticizer, nucleant, dye, medial marker, bioactive agent, therapeutic agent, diagnostic agent, prophylactic agent, contrast agent, radiopaque marker, radioactive substance, hyaluronic acid, or derivative thereof, collagen, hydroxyapatite, or an absorbable polymer comprising one or more of the following monomeric units: glycolic acid, lactic acid, trimethylene carbonate, p-dioxanone, and caprolactone (paragraph 62, 70, 83).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0148827 to Odermatt in view of U.S. Patent Publication 2013/0197300 to Koullick.
As to claim 45, Odermatt discloses the device above but is silent about the implant is packaged and sterilized. It is to be noted that the claim is a device claim and cannot positively claim a method step. Therefore the claim is considered a product by process claim. The claim limitations will be examined as the implant can be packaged and sterilized. 
Koullick teaches a similar device (mesh, abstract) where an implant is packaged and sterilized using ethylene oxide, gamma-irradiation or electron beam radiation (paragraph 55) for the purpose of allowing the device to be a part of a clean kit for a given procedure. Since the claim is considered a product by process claim, paragraph 55 discloses the implant is package and sterilized and therefore Koullick will be able to read on the claim limitations since the final product of a packaged and sterilized. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the implant of Odermatt be packaged and sterilized as taught by Koullick in order for allowing the device to be a part of a clean kit for given procedure.
Claims 51, rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0148827 to Odermatt in view of U.S. Patent Publication 2006/0064175 to Pelissier.
As to claim 51, Odermatt discloses the device above but is silent about the ring. 
Pelissier teaches a similar device (hernia repair device, abstract) having a continuous or interrupted ring at an outlying border of the textile (paragraph 13, 27, 40) wherein the continuous or interrupted ring reinforces the outlying border of the textile (paragraph 13, 27, 40) for the purpose of helping to deploy the device and/or hold the device in the delivered configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the ring of Pelissier with the device of Odermatt in order for helping to deploy the device and/or hold the device in the delivered configuration.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0148827 to Odermatt in view of U.S. Patent Publication 2006/0064175 to Pelissier as applied to claim 51 above, and further in view of U.S. Patent Publication 2004/0234576 to Martin.
As to claim 52, Odermatt as modified by Pelissier discloses the device above but is silent about the ring is made from unoriented P4HB fiber extrudate. 
Martin teaches a similar device (material for meshes, abstract) having a unoriented P4HB fiber for the purpose of its strength characteristics (paragraph 27, 29). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the ring made from unoriented P4HB fiber extrudate since it has been be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, in this case, using unoriented P4HB fiber extrudate for strength. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771